 



Exhibit 10.27

AMENDMENT TO LICENSE AGREEMENT

     This Amendment dated, April 16, 2004 (this “Agreement”), amends that
certain License Agreement (the “License Agreement”) dated as of November 1,
1995, as amended, by and between Metromedia International Group, Inc., a
Delaware corporation (“Licensee”) and Metromedia Company, a Delaware general
partnership (“Licensor”).

WITNESSETH

     WHEREAS, Licensor and Licensee are parties to the License Agreement whereby
Licensor has agreed to grant to Licensee and Licensee has agreed to license from
Licensor the right to use the trade name and trademark “Metromedia” upon the
terms and conditions set forth in the License Agreement; and

     WHEREAS, Licensee desires to use the Metromedia Logo trademark depicted on
Exhibit A attached hereto (the “Metromedia Logo”) in a manner approved by
Licensor during the term of the License Agreement in connection with the
Licensed Services as such term is defined in the License Agreement;

     WHEREAS, Licensor is willing to grant Licensee the right to use the
Metromedia Logo trademark during the Term (as such term is defined in the
License Agreement) in the United States and, in connection with MITI, also
worldwide; and

     WHEREAS, Licensor is willing to grant the aforementioned right to use the
Metromedia Logo trademark upon the terms and conditions set forth in the License
Agreement;

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Capitalized Terms



  1.1   All capitalized terms used herein and not otherwise defined shall have
the meanings assigned thereto in the License Agreement.

2. License Grant.



  2.1   Section 1 of the License Agreement is hereby deleted in its entirety and
replaced with the following:

     “1. Licensor hereby grants to Licensee, a non-exclusive, non- transferable,
non-assignable right and license, without the right to grant sublicenses, to use
the trade name and trademark and corporate name “Metromedia” and the Metromedia
Logo trademark depicted on Exhibit A hereto (the “Licensed Trademarks”) in the
United States and with respect to MITI, worldwide in respect of Licensed
Services subject to the terms, obligations, conditions and limitations of this
Agreement. It shall be Licensee’s obligation to appropriately carry out fully
any and all trade name filings and recordings that may be required of Licensee
anywhere by virtue of this Agreement.”

 



--------------------------------------------------------------------------------



 



  2.2   Each instance of the term “Licensed Name” in the License Agreement shall
be hereby amended to refer to the “Licensed Trademarks”.

3. No Other Change



  3.1   Except for the amendments provided for herein, the License Agreement
shall remain unchanged in all respects and shall remain in full force and
effect.

4. General



  4.1   This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, contains the entire
agreement of the parties with respect to the specific subject matter hereof, may
be executed in counterparts, each of which will be an original and all of which
will be governed by New York law except the body of law pertaining to conflict
of laws.

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

            METROMEDIA INTERNATIONAL GROUP, INC.
      By:   /s/ Harold F. Pyle, IIII         Name:   Harold F. Pyle, III       
Title:   Executive Vice President        METROMEDIA COMPANY
      By:   /s/ Stuart Subotnick         Name:   Stuart Subotnick       
Title:   Executive Vice President     

 



--------------------------------------------------------------------------------



 



EXHIBIT A

(METROMEDIA LOGO) [h15647h1564777.gif]

 